Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 1 of 49

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Vv.
Indictment No.
15-cr-866 (WHP)
ROGER THOMAS CLARK,
Defendant.

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO SUPPRESS AND
FOR DISCOVERY

Stephanie M. Carvlin

Jacob Mitchell

Counsel for Roger Thomas Clark
140 Broadway, Suite 4610

New York, New York 10005
212-748-1636
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 2 of 49

TABLE OF CONTENTS

STATEMENT OF FACTS. 2.0.0.0... cee ceecceccceecceenecee eee eneeeaeeeeseeeaeeeneeaeaes

ARGUMENT
POINT ONE
BY SEARCHING THE CONTENTS OF THE SILK ROAD

SERVERS IN THE UNITED STATES WITHOUT A WARRANT
THE GOVERNMENT VIOLATED THE FOURTH AMENDMENT

TO THE UNITED STATES CONSTITUTION................0...c eee

1. Mr. Clark Demonstrated a Subjective Expectation of Privacy

in the Contents of the Icelandic Server.....................cccccccssceceeeees

2. Mr. Clark’s Expectation of Privacy was

Objectively Reasonable.................. 0... ccc ccc cccccscecceccscceeccusecueces

3. The Government’s Failure to Obtain a Warrant to Search in the
United States Data Obtained from the Icelandic Server Violated

the Fourth Amendment. ..........0...0 0.0. c ccc cece ccc ccc cce cee eases senaeeansenes

POINT TWO

AGENTS OF THE FBI CONDUCTED A SEARCH, PROTECTED
BY THE FOURTH AMENDMENT, WHEN THEY “CLOSELY
EXAMINED” THE PACKET DATA SENT FROM THE SILK ROAD

A

1. By Obtaining Content Information Through Packet-Sniffing
the FBI Conducted a Search that is Protected by the

Fourth Amendment..............0 00... ccc ccc ccc cceccecccceecee seeccueesveceeneeess

2. Packet Sniffing to Obtain an IP Address is a Search
Within the Meaning of the Fourth Amendment to the

United States Constitution, Which Requires a Search Warrant.....
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 3 of 49

POINT THREE

THE COURT SHOULD COMPEL THE GOVERNMENT TO
PROVIDE ADDITIONAL DISCOVERY.........0......0. ee eee enna 33

POINT FOUR
EVIDENCE THAT WAS SEIZED FROM MR. CLARK IS THE

FRUIT OF TORTURE AND SHOULD BE SUPPRESSED................... 39

CONCLUSION...000 eee eee ee ee tenee eee n een teceeanecae cee eeeee eee ere ena teeee need 44
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 4 of 49

TABLE OF AUTHORITIES

TABLE OF AUTHORITIES
Federal Statues
18 U.S.C. §1028(f) 0... ee ccccee cee eee tee cne eee eeeeeeeecaeeeeeseaaeeeeeeaneeaueeeneees 9
18 U.S.C. §1030(b) oo... cece cette cee eee nee ete eee neeeeeeeeaaeneneeeaeeeeeneeeees 9,12
18 U.S.C. §1956(h) oo. ccccnecce cee cnecee eee can esse eeseaeeeneaaeeeeeeena esse eenenaey 9,10
18 U.S.C. §3121..0 0. ccc cee cee ce eee tee cee eee neeene eee aneeeneeecaesenereaeeensereesesens 32
18 U.S.C. §3127(3)... 00. ceccccecc neces eee ee eee eee sae eeeeeeeae secu recaeceeeeeeeenaeeeged 32
21 U.S.C. §§841(a)(1) ooo cece cee eee cee ceeeeeeaaeeeeesnaeeseeneeeesesaeeeeeeswueennees 9
21 U.S.C. §§841(b)(1)(A)... 0. cece ceeee eee cee cee eee eee eee ane eee eee eee eee neeeneeeea 9,10,12
21 U.S.C. §841(N).. ce cccscescesccesssscsesecerscesessnessecenaesseseessessessacseseeeeeesaesneeeseeereatens 9
21 U.S.C. §846..0 0. cc cece cece cern nent ee caa eee eeeseadeeaeeaeseteea eee neeaaaeenees 10
21 U.S.C. §848(a)..... ccc ccc ccc tee ee eee eee cee eee see eee ee cae eeeeeeasaeeneeeneneaeeeenees 9
Cases
Byrd v. United States,

138 S.Ct. 1518 (2018)... 02... ce cece cee ee cet eee cee eee eee eae ane eaeaeeaeseds 18

Carpenter v. United States,
138 S.Ct. 2206 (2018)... 0... ceecccccecee cee eeecee eee eeaeanaee eee eaeaeseeeeeeeaaees 29

In re Terrorist Bombings of U.S. Embassies in East Africa,
522 F.3d 157 (2d Cir. 2008)............. 00... cc cccecen cee c cease esees eee saeeeeesaeeees 19

Joffe v. Google,
746 F.3d 920 (9"" Cir. 2013).......cecccccecccccccceeeeeceeaeeens ees ceeceecesenseesesee 24

Katz v. United States,
389 US 347 (1967)......... cece ccc cc cee eceeceeeeeeeeeeeeee sen eeaeneeeeeneneneneees 13,19

Kyllo v. United States,
533 U.S. 27 (2001)... 2... ccc ece cee cencee cee eeeeneaeen esse seeesened 24, 25, 31, 32
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 5 of 49

Leventhal v. Knapek,
266 F.3d 64 (2d Cir, 2001)... cee ccc cec essere cee eee ea enenenenesaaee tenons 16

Mancusi v. DeForte,
392 U.S. 364(1968)... 00... ccc cc cec cc ecc ec ee nec ececenecenenteeseeeneceeesesanens 15,19

Murray v. United States,
487 U.S. 533 (1988)... cece cece ccc ee cee eeeeseeeceeeeeees een eeeaeeaee serene: 21

New York v. Burger,
482 U.S. 691 (1987)... cece cece nec ee eee cence eecsnee eee eesaee eee eeeeseeceaens 15

Palmieri v. Lynch,
392 F.3d 73 (2d Cir. 2004)...... 2... cece ccc cec cece see ceceeeee cease eu eeeeaeaeeeees 13

Rakas Vv. Illinois,
439 U.S. 128 (1979)... 0. cee cee ee cee c eee cee eea eee eee enseeeeeaeeneesenaes 13,18

Riley v. California,
134 S. Ct. 2473 (2014)... cee cnc cee ceesseeeee eee eeeee eee eseeaeaeeteeaeers 31

Silverman v. United States,
365 U.S, 508 (1961)......... cece cee cec ccc cc ese ese eee cee cee seneeseneeeeeaere tees 21

Smith v. Maryland,
442 U.S. 735 (1979)... cece cece eee e ene e ee nee eee eeeeee een sea enenesaeneeeeeeas 27,29

United States v. Ahmed,
94 F.Supp.3d 394 (E.D.N.Y. 2015). 00... ccc ce cee ceeceeeneee nen eneeeenea 41

United States v. Buckner,
473 F.3d 551 (4th Cir. 2007)............ ccc ccc cc cscs cee ceeeeeeee een seeeeeceenaeeens 18

United States v. Christie,
624 F.3d 558, 574 (3 Cir. 2010)... 0... ccc cec cee cae cece eee eueesaneeeesetees 29

United States v. Contreras,
905 F.3d 853 (5 Cir, 2018).........ccccccccescescecceccseueueeseeceeseaesssesseess 32

United States v. Cuervelo,
949 F.2d 559 (2d Cir. 1991)... ccc cece eee eee ceases tee eenc ene eeaeneeee nen 38

United States v. Ellis,
270 F.Supp.3d 1134 (N.D. Cal. Aug. 20, 2017)............ 0c ceeee eee ee eeeteees 29
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 6 of 49

United States v. Forrester,
512 F.3d 500 cg" Cir. 2009)... 0. eee ccc cee cee cee ec eee eee een eae ene nee eseeesees 29

United States v. Getto,
729 F.3d 221 (2d Cir. 2011)... cc cccccecee eter ste eee cee eee sue eeanenenes 40

United States v. Hearn,
496 F.3d 236 (6 Cir, 1974)... ccc cece cece cee ceeceeeeeaeeeeeaeeaeeesereteres 21

United States v. Hood,
920 F.3d 87 (1° Cir. 2019)......... cece ccececcceccscenensese eee seeaueessaeeseases 32

United States v. Howe,
2011 WL 2160472, at *7 (W.D.N.Y. May 27, 2011).......0 ce eee eeeeeeeees 15

United States v. Janus,
428 U.S. 433 (1976)...... 0. cce cece ee cee cece cee eee eee ce eee eee seeaeesenaeeneceneaeeees 20

United States v. Jones,
565 U.S. 400 (2012)... 0... ee eee eee eeecee eee eee cee ceneceeneceseesens 13,28,31

United States v. Lambis,
197 F.Supp.2d 606 (S.D.N.Y. July 12, 2016)... cece cece eeene anaes 25

United States v. Lee,
723 F.3d 134 (2d Cir. 2013)... cece ccc eee eee eee eee eeeeeeeee nee eeeeieeenes 19

United States v. Lifshitz,
369 F.3d 173 (2d Cir.2004)...... 2.0... ccce cee ccnececee cee eseceeeeeneceeeeesaeans 15

United States v. Loera,
333 F.Supp.3 172 (E.D.N.Y. 2018)........cccceeccssecsssseceeseeceesesenesaeeves 15

United States v. Long,
64 M.J. 573 (C.A.A.F. 2006) 20.00... cece cce cee cee eee cee ees eee eee saeaeeeee eee eeeaes 14

United States v. Maturo,
982 F.3d 57 (2d Cir. 1992)...... 0. cece cece ee eee eee cae eee ssn eae nee enecesaaaaens 40

United States v. Mendlowitz,
2019 WL 1017533, at *5-7 (S.D.N.Y. Mar. 2, 2019)... eee eee eee 16

United States v. Miller,
425 U.S. 435 (1976)...... 0... cece cee ececeesenneeeeesaeeenenes Loceaccessteeeceee 27,30
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 7 of 49

United States v. Nagle,
803 F.3d 167 (3d Cir. 2015)... cece cece reece eee eee nee cease eeeateeeeens 16

United States v. Paulino,
850 F.2d 93 (2d Cir. 1988)...... 0... ee cee cee cee eee see eee seeeeeeeeeeeeeseneanenes 13

United States v. Perea,
986 F.2d 633 (2d Cir. 1993)...... 0... eecccsceeceeceeceeese eee seneaeseeeeeeenerees 19

Rogers v. Richmond,
365 U.S. 534 (1961)... 0. ccc cee ccc ccc cca tense cee neeseeese sea euesgenesesenenees 41

United States v. Schmidt,
105 F.3d 82 (2d Cir. 1997)... 00... ccc ccc cec eee eee cee eee see eeeceeseeeseeeseaseeeeeas 38

United States v. Ulbricht,
858 F.3d 71 (2d Cir, 2017) 0... cceccc cence eeeceeeecese eee tenenensesenseges 29

United States v. Szymuskiewica,
622 F.3d 701 (7" Cir. 2010) )...... ccc cceeeccccscccccecececeeeceeceecesevecteseennees 23

vi
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 8 of 49

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA,
V.
Indictment No.
15-cr-866 (WHP)
ROGER THOMAS CLARK,
Defendant.
x

 

PRELIMINARY STATEMENT

Roger Thomas Clark is charged in this case for his purported role, under the
pseudonyms “Variety Jones” or “VJ” and “Cimon” in helping to run Silk Road. Silk Road
was a website that during its operation provided a platform for users to purchase drugs
and other illegal goods and services online. In an attempt to obtain evidence against the
individuals who were behind Silk Road, the government conducted warrantless
searches in the United States of a servers’ that hosted the website. The searches were
conducted in violation of the Fourth Amendment to the United States Constitution. This
Memorandum of Law is submitted in support of Roger Thomas Clark’s motion to
suppress the direct results of the unconstitutional searches of the server, to suppress all
evidence that was obtained derivatively from those searches (the “fruits”), to suppress

evidence obtained through torture and to obtain additional discovery.

 

' A computer server is a host computer that sends data to and receives data from
client computers and or other servers. (Declaration of Joshua L. Michel at 6, n7.)
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 9 of 49

STATEMENT OF FACTS

Silk Road began to operate in January of 2011. On June 1, 2011, Gawker, a
media outlet, published a story online about the website. Days later, New York Senator
Charles Schumer held a press conference condemning Silk Road and urging the Drug
Enforcement Administration (“DEA”), and the Justice Department to close the site down.
By 2013, federal law enforcement agencies, including the Secret Service, the Federal
Bureau of Investigation (“FBI”), Homeland Security Investigations (“HSI”), the Internal
Revenue Service (“IRS”) and the DEA in Chicago, Baltimore and New York had begun
investigations to try to locate Silk Road. Over the 18 months following Senator
Schumer's calls to close the site, the government had made little progress in
determining who ran Silk Road. Law enforcement was under intense pressure to bring
the website down.

By February of 2013, the government, through means it has never disclosed, and
still refuses to disclose, located what it believed to be the Internet Protocol (“IP”)?

address of the Silk Road computer server with IP address 193.107.84.4 (".4"). That IP

address corresponded to a server in Iceland. nT

 

Internet Protocol is the method by which data is sent from computer to computer
on the Internet. Internet Protocol address is a unique series of 32 numbers that
identifies each device that sends or receives information over the Internet. The location
of a computer or other electronic device can be determined through the device's IP
address. (Michel Declaration at 71.)
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 10 of 49

nnn (Exhibit 1 to

Declaration of FBI Special Agent Christopher Tarbell dated September 5, 2014,
attached as Exhibit C to Declaration of Jacob B. Mitchell, “Mitchell Declaration.”) In May
of 2013, Icelandic authorities produced traffic data for the .4 server to the FBI. (Tarbell

Declaration at 5, n7, Exhibit C to Mitchell Declaration.)

Rie Tarbell Declaration at Exhibit 1 page 1, Exhibit C to Mitchell

Declaration)

nies
eee

That IP address — the .49 address — ostensibly was discovered by FBI Special
Agent Christopher Tarbell, and another member of CY-2, the cybercrime squad of the
FBI’s New York field office, sometime in June of 2013. In a Declaration Agent Tarbell
submitted in the government’s prosecution of Ross Ulbricht in this District,? the agent
asserted that he and an unidentified fellow agent located the .49 IP address as follows:
The Silk Road website was accessible only through Tor - The Onion Router - an
Internet browser that encrypts data and then transmits it randomly through multiple
relays or nodes. The last node appears as the origination point of the data, thereby
obscuring and making it impossible to determine the actual IP address of the sender. To
access Silk Road a user would have to download the Tor software. Once in the Tor

browser, someone who wanted to access Silk Road would type in the Tor, or .onion,

 

*United States v. Ross Ulbricht, 14-ct-68 (KBF).
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 11 of 49

address for Silk Road, which would call up the login page. The user would then enter a
registered username and password and complete the CAPTCHA% field. (Tarbell
Declaration at J/4-5, Exhibit C to Mitchell Declaration.) According to Agent Tarbell, he
and the unidentified fellow CY-2 agent ran a series of tests to try to locate the Silk Road
IP address sometime in “early June” of 2013.” They accessed the Silk Road login page
(through Tor) and entered both random invalid information and valid user credentials,
which corresponded to undercover accounts members of law enforcement had
established on the site. (/d. at J7.) Using some unspecified software or device, the
agents then “closely examined” the individual packets,° or component parts of the data,
that were sent back in response to their entries. This activity is known as “packet
sniffing.” (Declaration of Joshua L. Michel, “Michel Declaration” at 2, n2.)

When a non-Tor browser, such as Google Chrome, is used packets display the
IP addresses of the source and destination computers that were used to route the
packets over the Internet. Conversely, if a computer is properly set up to run Tor, any IP
addresses should appear as an IP address of a Tor node thereby cloaking the true IP
address of the device that sent the packets. (Tarbell Declaration at f[4-5, Exhibit C to
Mitchell Declaration.) According to Agent Tarbell, one of the IP addresses he and the

other CY-2 agent found while accessing Silk Road through Tor was not associated with

 

“CAPTCHA is an acronym for Completely Automated Public Turing. ACAPTCHA
is a “test” that that is designed to tell if the user is a human or an automated service.
Generally, it consists of typing a series of letters that are revealed or selecting
_designated types of images from a series — bridges, crosswalks, etc.

5 Data sent over the Internet is broken into manageable units, or “packets”, which
are reassembled when received at the destination. (Michel Declaration at 74.)

4
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 12 of 49

any known Tor node.° Agent Tarbell concluded that the non-Tor IP address might be
the true IP address of the Silk Road server, which had “leaked”, that is, become visible,
“because the computer code underlying the login interface was not properly configured
at the time to work on Tor.” (Tarbell Declaration at 8, Exhibit C to Mitchell Declaration.)
Agent Tarbell asserted that he entered the non-Tor IP address he had discovered into a

regular Internet browser, and the Silk Road CAPTCHA prompt appeared. (/d.)

 

°There is a publicly available list of known Tor nodes. (Tarbell Declaration at 4,
n4, Exhibit C to Mitchell Declaration).

“Agent Tarbell was certified as a Forensic Computer Examiner by both the FBI
and the International Association of Computer Investigative Specialists (“IACIS’)
(Tarbell Declaration at 3, Exhibit C to Mitchell Declaration). The IACIS defines
computer forensics as “the acquisition, authentication, reconstruction, examination, and
analysis of data stored on electronic media.” http://www.iacis.com/core competency).
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 13 of 49

hose lines of computer code do not show that Silk Road’s IP

address had leaked in the manner Agent Tarbell claimed. (Michel Deciaration at 31.)
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 14 of 49

lee etnies
|

The contents of the .49 server were analyzed by agents of the FBI in the United
States without obtaining a search warrant. “From examining the computer code on the
Silk Road Server, the FBI learned of IP addresses of additional servers used in
connection with administering the Silk Road website."(Government’s Memorandum of
Law in Opposition to Defendant’s Motion to Suppress filed in United States v. Ulbricht,
14-cr-68 (KBF), Exhibit H to Mitchell Declaration at 4.) The government first uncovered
a backup server at a data center in Pennsylvania. (/d.) Based on information it initially
obtained through its search of the .49 server, the government ultimately applied for and
received search warrants for that backup server,’ for a secondary backup server in
Pennsylvania," for a Tor-bridge server in Pennsylvania," for a Bitcoin wallet back-up
server,” and for two servers in California.? Relying on information derived from the
FBI's analysis of the .49 Iceland server, the government made requests pursuant to

Mutual Legal Aid Treaties (‘MLATs”) or similar diplomatic protocols for images of the

 

*In the Ulbricht prosecution the government stated that it would not rely on the
contents of the Silk Road server that were obtained as a result of the June 6, 2013
imaging of the .4 server. Given that the government in this prosecution has not turned
over a copy of the June 6, 2013 image of the .4 computer, it is apparent that it will take
the same position in this case.

*September 2013 warrant on Windstream Data Center; September 2013 warrant
on JTAN.com; October 2013 warrant on Windstream Data Center for IP address
207.106.6.25.

October 2013 warrant on Windstream Data Center for IP address
207.106.6.32.

" October 2013 warrant on Windstream Data Center for IP address
207.106.6.11.

'’September and October 2013 warrants for IP address 109.163.234.40.

‘SIP addresses 109.163.234.40, IP 109.163.234.37.
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 15 of 49

contents of a Silk Road private-key server’* and a Silk Road discussion-forum server
that were located in France and Iceland, respectively."* In September and October of
2013, the government requested that Iceland reimage the .49 server and the Silk Road
Bitcoin wallet server in Iceland.’®

Law enforcement’s review of the contents of the Silk Road server led directly to
the government's identification of Ulbricht as Dread Pirate Roberts, the originator of Silk
Road.” Using the information derived from the .49 server, the government obtained
warrants to search Mr. Ulbricht’s residence, which yielded, inter alia, a USB thumb
drive, a Kindle, and a Samsung laptop. On the laptop the government found records Mr.
Ulbricht kept in connection with his administration of Silk Road, including a journal that
chronicled notable events in the development of the site, and logs of expenses Mr.
Ulbricht incurred in running the site. The laptop also contained a 1500-plus page
document that the government asserts is a “Tor-chat log” that supposedly contains
written exchanges between Dread Pirate Roberts (“DPR”) — Ross Ulbricht — and Variety

Jones/Cimon, who the government asserts is Mr. Clark.

 

"4a private key — a series of random letters and numbers - is used in conjunction
with a public key — a different series of random letters and numbers as part of an
encryption process designed to secure communications made over the Internet. To
initiate a secure communication an individual obtains both a private and public key and
provides only the public key to others. Those individuals use the public key to send their
communications, which can be de-encrypted only by the holder of the private key.

‘IP addresses 62.75.246.20 and 82.221.104.28.

"CIP address 193.107.86.34.

“As the government stated previously in its opposition to Ross Ulbricht’s motion
to suppress the contents of the Icelandic server, “Ross Ulbricht did not even become a
suspect in the FBI’s investigation until well after the SR Server was searched.”
(Government's Response to the Declaration of Joshua J. Horowitz, Exhibit E to Mitchell
Declaration at 6.)
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 16 of 49

The government applied for and received orders on September 16, 19, and 20,
2013, permitting it to use a Pen Register and Trap and Trace device to obtain
information about devices purportedly associated with Ross Ulbricht. Through actions
taken pursuant to these orders the government was able to collect routing data
associated with Mr. Ulbricht’s Internet traffic, particularly the IP addresses to which
those devices associated with him connected to the Internet and the dates, times and
duration of those connections.

Ross Ulbricht was arrested on October 1, 2013, in San Francisco, California. He
was indicted in this District on February 4, 2014. The government superseded the
indictment on August 21, 2014, leading to a total of seven charges against Mr. Ulbricht:
narcotics trafficking in violation of 21 U.S.C. §§841(a)(1) and (b)(1)(A), distribution of
narcotics by means of the Internet in violation of 21 U.S.C. §§841(b)(1)(A) and 841(h),
narcotics trafficking conspiracy in violation of 21 U.S.C. §§841(b)(1)(A) and 841(h),
continuing criminal enterprise in violation of 21 US.C. §848(a), conspiracy to commit
and aid and abet the commission of computer hacking in violation 18 U.S.C. §1030(b),
conspiracy to traffic in fraudulent identification documents in violation of 18 U.S.C.
§1028(f) and conspiracy to commit money laundering in violation of 18 U.S.C. §1956(h).
On February 5, 2015, Mr. Ulbricht was convicted, following trial, on all seven counts.

In April of 2015, the United States Attorney’s Office in the Southern District of

New York qqyigimmymesnentegeentiegeestenetenenenes eens
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 17 of 49

Mi

On April 21, 2015, a criminal complaint was filed in this District, charging Mr.
Clark with conspiring to distribute narcotics in violation of 21 U.S.C. §§841(b)(1)(A) and
846 and with conspiring to launder money in violation of 18 U.S.C. §1956(h). (15-Mag-
1335). The complaint alleged that Mr. Clark was Variety Jones (VJ), a/k/a Cimon, and
he had been involved in running the Silk Road website. Specifically, the government

alleged that Mr. Clark was responsible for the following:

a. Hiring and managing a computer programmer who assisted in
developing computer code and maintaining Silk Road's technical
infrastructure;

b. Providing advice to Ulbricht regarding managing and operating Silk

Road, including security advice, and advice regarding the rules and
policies on Silk Road;

c. Assisting in promoting sales on the Silk Road website, including
providing help with coordinating a large-scale promotion for the sale of
narcotics and other contraband on Silk Road; and

d. Conducting research and collecting intelligence on the efforts of law

10
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 18 of 49

enforcement to investigate Silk Road.

(15 Mag. 1335 at 7.) A warrant was issued for Mr. Clark’s arrest the same day.

At the request of the United States, authorities in Thailand, where Mr. Clark was
then residing, provisionally arrested him on December 3, 2015, on the charges recited
in the complaint. During the arrest, the Royal Thai Police seized a variety of digital
devices from Mr. Clark's residence: a silver and black Acer Aspire laptop (serial number
NXM2RST013223110F1200); a _ silver MacBook Pro laptop (serial number
CO2ZHNOWNDV7P), a black Hewlett Packard Presario CQ60 with USB dongle inserted
(serial number 2CE843138V), a Seagate Barracuda LP hard drive (Serial number
5YD265A1), a black and blue Transcend thumb drive (8 GB), two Micro Center USB
flash drives (32 GB) and a dark grey Olympus fe camera (serial Number J7I20910).
During their arrest of Mr. Clark, agents of the Royal Thai Police demanded that he sign
a form — in Thai — indicating that he consent to seize the articles. When he refused they
repeatedly beat him with sticks until he signed the form, marking it “not read or
understood, signed under duress.” (Declaration of Roger Thomas Clark at 23).

Discovery turned over by the government in this case documents that on
December 4, 2015, immediately preceding his arraignment in court in Thailand, Mr.
Clark was interviewed by Special Agent Michael Joseph of HSI. Agent Joseph advised
Mr. Clark of his Miranda rights orally and in writing. Mr. Clark agreed to waive his rights,
and the two spoke for a brief period before Mr. Clark was taken to Court. Mr. Clark
wrote two letters to Agent Joseph thereafter. The men met in person again on May 11,
2016, while Mr. Clark was being held in custody pending his extradition to the United

States. Mr. Clark made additional statements to Agent Joseph.

11
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 19 of 49

An amended complaint was filed in the Southern District of New York on
December 17, 2015. The government added four additional charges against Mr. Clark:
narcotics trafficking in violation of 21 U.S.C. §841(b)(1)(A), distribution of narcotics by
means of the Internet in violation of 21 U.S.C. §§841(b)(1)(A) and 841(h), conspiracy to
commit and aid and abetting the commission of computer hacking in violation of 18
U.S.C. §1030(b) and conspiracy to traffic in fraudulent identification documents in
violation of 18 U.S.C. §1028(f).

In 2015, the government filed a sealed indictment against Mr. Clark in this
District. This indictment remains sealed, and the government has not provided a copy to
the defense. The controlling indictment — S1 15 Cr. 866 (WHP) — was filed on January
17, 2018. It charges Mr. Clark with the six offenses contained in the amended
complaint.

On June 15, 2018, Mr. Clark was extradited to the United States from Thailand.
Discovery provided by the government in this case documents that after Mr. Clark’s
arrival at the courthouse in the Southern District of New York, he declined to be
interviewed by law enforcement, asserting that he would rather wait for counsel.
However, during a conversation with FBI Special Agent Samad Shahrani, Mr. Clark
offered that he was looking forward to quitting smoking, which he would have to do in
light of the no-smoking policy in federal prisons in the United States. Agent Shahrani
advised Mr. Clark that he would likely still be able to get cigarettes while incarcerated.
Mr. Clark responded that he thought it was ironic for someone in his position, but he did

not like to use black markets.

12
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 20 of 49

ARGUMENT
POINT ONE
BY SEARCHING THE CONTENTS OF THE SILK ROAD SERVER IN
THE UNITED STATES WITHOUT A WARRANT THE GOVERNMENT
VIOLATED THE FOURTH AMENDMENT TO THE UNITED STATES
CONSTITUTION
The Fourth Amendment guarantees individuals the right to be secure in their
“persons, houses, papers and effects against unreasonable searches and seizures[.]” A
search or seizure protected by the Fourth Amendment occurs in two circumstances:
when law enforcement infringes on an individual’s subjective expectation of privacy that
society is prepared to recognize as reasonable; Katz v. United States, 389 US 347, 361,
88 S. Ct. 507, 516 (1967)(Harlan, J., concurring); and when law enforcement conducts
a physical intrusion into a constitutionally protected area in a manner that would
constitute a common-law trespass. United States v. Jones, 565 U.S. 400, 405, 407
(2012). By searching in the United States the computer servers that powered the Silk
Road website the government violated Mr. Clark’s subjective and objectively reasonable

expectation of privacy."®

1. Mr. Clark Demonstrated a Subjective Expectation of Privacy in the Contents
of the Icelandic Servers

An individual shows the requisite subjective expectation of privacy to challenge a
search by demonstrating “a subjective desire to keep his or her effects private.” United
States v. Paulino, 850 F.2d 93, 97 (2d Cir. 1988); See Palmieri v. Lynch, 392 F.3d 73,

81 (2d Cir. 2004)(by erecting a fence, posting a “No Trespassing” sign and writing

 

‘8a defendant has the burden of establishing that the challenged searches and
seizures violated his own Fourth Amendment rights. Rakas v. Illinois, 439 U.S. 128
(1979).

13
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 21 of 49

letters indicating his refusal to consent to a search of his property, the land owner
demonstrated a subjective expectation of privacy in the area). In the Declaration he has
submitted in support of this motion, Mr. Clark affirms that he had a subjective
expectation of privacy in this material. (Clark Declaration at 920.) His assertion is
indisputably true. Mr. Clark’s actions are proof that he intended to and wanted to keep
the IP address, location and contents of the Icelandic servers private.

As Mr. Clark states in his Declaration, user could enter the Silk Road website
only by using the Tor browser. The purpose of using Tor, as the government notes in
the complaint it filed in this case, is to make it “practically impossible to physically locate
the computer hosting or accessing websites on the network.” (15 Mag. 1335 at {21 a.)
All purchases made through Silk Road had to be paid for in Bitcoin, an anonymous
currency. (Id. at 421 b.) Silk Road used a Bitcoin tumbler to process the Bitcoin
transactions “in a manner designed to frustrate the tracking of individual transactionsj.]’
(Id. at 21 k.) Additionally, as Mr. Clark affirms in his Declaration, he advised DPR on
how to configure the website’s code to prevent others from gaining unauthorized access
to the server. (Clark Declaration at 6.)

Mr. Clark’s implementation and use of these and other security measures
demonstrate that Mr. Clark had an actual subjective expectation of privacy in the non-
public contents of the .49 server.'? He wanted the information to remain private, and he
believed that it would remain private. See United States v. Long, 64 M.J. 57, 63

(C.A.A.F. 2006)(affirming lower court's finding that by using a password not known to

 

‘SThe images of the .49 server that the government obtained document how the
Silk Road website existed on the date the images were captured. This includes
components of the site that were available to the public — the marketplace, the forums
and the wiki pages.

14
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 22 of 49

the system administrator, a member of the Marine Corp demonstrated a subjective
expectation of privacy in emails she sent from her office computer and emails that were
stored on the government server); United States v. Loera, 333 F.Supp.3% 172, 183
(E.D.N.Y. 2018)(concluding that by encrypting his communication network so as to
prevent interception the defendant demonstrated a subjective expectation of privacy in
the communications made on the system); United States v. Howe, 2011 WL 2160472,
at *7 (W.D.N.Y. May 27, 2011)(Defendant’s use of password protection on the computer
he rented demonstrated that he had a subjective expectation of privacy in its contents).
2. Mr. Clark’s Expectation of Privacy Was Objectively Reasonable

Mr. Clark’s expectation of privacy in the Iceland servers was objectively
reasonable. In the Declaration Mr. Clark has submitted in support of this motion he
affirms that he had an ownership interest in the Silk Road website business. (Clark
Declaration at 916). The United States Supreme Court has held that Fourth Amendment
protection applies to searches or seizures in commercial establishments, as well as in
residences. An individual indisputably may contest the search of his own office. Mancusi
v. DeForte, 392 U.S. 364, 369 (1968); and the owner or operator of a business “has an
expectation of privacy in commercial property, which society is prepared to consider to
be reasonable.” New York v. Burger, 482 U.S. 691, 699, 601 (1987).

While a search for data (in electronic devices, in emails, in records maintained by
third parties) presents more complex Fourth Amendment issues, several rules are clear.
Individuals possess a reasonable expectation of privacy in the contents of their home
computer; United States v. Lifshitz, 369 F.3d 173, 190 (2d Cir.2004); and an employee

who has exclusive use of an office computer, even if the device is owned by his

15
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 23 of 49

employer, has a reasonable expectation of privacy in that computer. Leventhal v.
Knapek, 266 F.3d 64, 73 (2d Cir. 2001). Fourth Amendment protection arises because
of the connection the defendant has to the information stored on the computer. As
required by the case law that forms the foundation of the Supreme Court’s Fourth
Amendment jurisprudence, a defendant who is asserting that his own electronic data is
searched without proper justification is asserting a violation of his own Fourth
Amendment rights. Rakas, 439 U.S. at 140 (the proper inquiry is whether the disputed
search or seizure has “infringed an interest of the defendant which the Fourth
Amendment was designed to protect”).

The courts that have considered what a defendant must show to establish a
cognizable Fourth Amendment interest in a computer server have held, consistent with
the rules that have historically been applied with respect to brick-and-mortar searches,
that an individual must assert he had a “personal connection” to the electronic files
stored on the server. United States v. Nagle, 803 F.3d 167, 178 (3d Cir. 2015); United
States v. Mendiowitz, 2019 WL 1017533, at *5-7 (S.D.N.Y. Mar. 2, 2019). A defendant
“may make such a showing by asserting that he owned or leased the premises (for
example, the leasing of a server would count) or had dominion or control over them.
[United States v.] Watson, 404 F.3d [163, 166 (2d Cir. 2015]; United States v. Villegas,
899 F.2d 1324, 1333 (2d Cir. 1990).” (Order and Opinion, United States v. Ulbricht, 14-
cr-68 (KBF), at 15, Exhibit J to Mitchell Declaration.)

The government has labeled Mr. Clark alternatively as Mr. Ulbricht’s “mentor” or
“trusted advisor’ or “employee.” However, these characterizations are inconsistent with

the description of Mr. Clark’s role the government provided in warrant applications, in its

16
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 24 of 49

request to Thailand seeking his extradition, in the complaint filed in this case and in

submissions filed in the Ulbricht prosecution. In those documents, the government

attributed a far more key role to Mr. Clark:

Mr. Clark advised Ross Ulbricht regarding managing and operating Silk Road,
including security advice and advice regarding the rules and policies. The two
communicated regularly — almost daily, often for several hours a day, for a period
of more than two years — about all aspects of the operation and management of
the Silk Road website.

He recommended and then instituted security improvements to the website
designed to make the servers more secure from outside penetration.

He located, hired and managed the computer programmer who redesigned Silk
Road's code and maintained Silk Road’s technical infrastructure.

He insisted that Mr. Ulbricht enforce a requirement that all order information be
encrypted.

He recommended methods to enforce the requirement that sales take place
within Silk Road’s escrow system, which Mr. Ulbricht adopted.

He designed and implemented sales promotions.

He ran security for the site, conducting research and intelligence on law
enforcement’s efforts to penetrate the site. When an administrator of the site
stopped communication, Mr. Clark offered to find the man and determine what
had happened.

These are not the actions of an employee.

As he states in his Declaration, Mr. Clark’s initial contact with Silk Road was as a

user of the website. However, his role evolved over time to the point that he was

responsible for helping DPR run all aspects of the site, as the government itself asserts

as the basis for this prosecution. Mr. Clark hired and fired employees. He fundamentally

changed the design (physical appearance and technical structure) of the website. He

fought with DPR over policies governing how to organize the core feature of the website

that made it viable— the escrow system. More often than not, Mr. Clark’s view prevailed.

17
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 25 of 49

(Clark Declaration at 715.) Mr. Clark often advanced his own funds to pay employees’
salaries or to purchase hardware needed to improve the functioning or security of the
site. (Clark Declaration at 712.) While DPR sometimes transferred Bitcoins to Mr. Clark
to reimburse him for these expenditures, DPR did not always do so. Rather, the two had
an agreement that Mr. Clark was investing in the business and would receive an
ownership interest in return. He did not receive a salary like Silk Road employees did.
(Clark Declaration at 113.)

By February 2013, when the .4 Silk Road IP address (193.107.84.4) was
inexplicably discovered, Mr. Clark had an owner and operator interest in Silk Road. He
maintained that interest through “early June, 2013,” when the United States government
asked the RMP to image the .49 server, through July 23, 2013, when the images of the
49 and .20 (62.75.246.20) servers were made and throughout the period during which
members of law enforcement searched those servers in the United States. Roger Clark
had a personal connection with the electronic files. He took efforts to keep them private.

The fact that Mr. Clark did not pay the fee for the rental of the server does not
undermine his assertion that he had a reasonable expectation of privacy in its contents.
See, e.g., Byrd v. United States, 584 U.S. ---, 138 S.Ct. 1518 (2018)(defendant who
was lawfully driving a rental car but was doing so in violation of the rental car agreement
still had reasonable expectation of privacy in the contents of the trunk); United States v.
Buckner, 473 F.3d 551, 554 n. 2 (4th Cir. 2007) (user of leased computer had a
reasonable expectation of privacy in password-protected files); Rakas v. lilinois, 439
U.S. at 142-43 ("[A] person can have a legally sufficient interest in a place other than his

own home so that the Fourth Amendment protects him from unreasonable

18
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 26 of 49

governmental intrusion into that place.”); Mancusi v. DeForte, 392 U.S. at 368 (the
Fourth Amendment “does not shield only those who have title to the premises.”) .

Mr. Clark’s Declaration demonstrates that he had a subjective and objectively
reasonable expectation of privacy sufficient to permit him to raise a Fourth Amendment
challenge to the government's actions.

3. The Government’s Failure to Obtain A Warrant to Search in the
United States Data Obtained from the Icelandic Server Violated the
Fourth Amendment

If a defendant meets the burden of showing that he had a subjective and
objectively reasonable expectation of privacy in the material searched, “the government
has the burden of showing that the search was valid because it fell within one of the
exceptions to the warrant requirement.” United States v. Perea, 986 F.2d 633, 639 (2d
Cir. 1993). The government cannot meet this burden in this case. Unless one of a few
“specifically established and well-delineated exceptions” applies, a warrantless search
is unreasonable under the Fourth Amendment. Katz v. United States, 389 U.S. at 357.
No exception to the warrant requirement justified the government's failure to obtain a
warrant to search in the United States the images of the .49 and .20 servers that the
Icelandic authorities provided on or about July 29, 2013, September 2013, and October
of 2013.

Admittedly, the warrant requirement of the Fourth Amendment does not apply to
searches or seizures that occur outside of the United States. United States v. Lee, 723
F.3d 134, 139 (2d Cir. 2013). It has no extraterritorial application. in re Terrorist
Bombings of U.S. Embassies in East Africa, 522 F.3d 157, 168-71 (2d Cir. 2008). This

rule acknowledges the simple reality that the United States government cannot insist

19
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 27 of 49

that a foreign government operate according to the Constitution and laws of the United
States. /d. at 171. Additionally, the purpose of the exclusionary rule is to provide a
deterrent effect: if members of law enforcement know that any evidence they obtain
illegally will not be admissible, they have a reduced incentive to violate a person's
constitutional rights. When application of the exclusionary rule will not deter official
misconduct — as it would not when applied to the conduct of foreign officials — the
purpose behind the rule loses its justification. United States v. Janus, 428 U.S. 433, 454
(1976).

Mr. Clark’s motion does not contest the imaging of the servers in Iceland but the
subsequent warrantless searches of the contents of the servers in the United States.
This required a search warrant, as the government implicitly acknowledged by obtaining
warrants to search the contents of the United States servers in Pennsylvania and in
California. Under these circumstances — where the searches at issue took place in the
United States and the possibility of obtaining a warrant was readily available to the
government — suppressing the evidence would have the deterrent effect the
exclusionary rule is designed to foster.

The contents of the .49 and .20 servers and any other servers that were
searched in the United States must be suppressed.

4. The Fruits of the Warrantless Searches Must be Suppressed Also

The government's failure to seek a warrant to authorize the United States-based
searches of the server images mandates that the evidence obtained directly as a result
of those warrantless searches be suppressed. Evidence that is a “product of the primary

evidence, or that is otherwise acquired as an indirect result” of the constitutional

20
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 28 of 49

violation must also be suppressed. Murray v. United States, 487 U.S. 533, 537 (1988);
See United States v. Hearn, 496 F.3d 236, 234 (6" Cir. 1974)(“information gained by
law enforcement officers during an illegal search cannot be used in a derivative manner
to obtain other evidence’).

In this case, virtually all of the evidence the government obtained following the
imaging of the servers obtained from Iceland was uncovered by exploiting the original
Fourth Amendment violation. As the government admitted in a filing it made in
connection with the Ulbricht prosecution it was through examination of the computer
code on the .49 server “that the FBI learned of the IP addresses of additional servers
used in connection with administering the Silk Road website.” (Exhibit H to Mitchell
Declaration at 4.) The “reality is that the FBI did not learn of the Silk Road backup
servers in the United States until after reviewing the images of the SR Server provided
by Icelandic authorities, which was found to contain references to the IP addresses of
such other servers.” (/d. at 11.) In fact, in establishing probable cause for the warrants
to search those servers, for the warrant to search Mr. Ulbricht’s residence and laptop,
for the warrant to obtain the contents of the Weigand email account, for the warrant to
search the electronic devices seized from Mr. Clark’s residence in Thailand and for the
Pen Register and Trap and Trace Orders directed to devices associated with Ross
Ulbricht, the government recited and relied on the information it got from examining the
contents of the .49 servers.

All this evidence, and testimony about this evidence, must be suppressed. See

Silverman v. United States, 365 U.S. 508 (1961)(the exclusionary rule prohibits the

21
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 29 of 49

introduction of evidence seized during an unlawful search and testimony about that
evidence).
POINT TWO

AGENTS OF THE FBI CONDUCTED A SEARCH SUBJECT TO THE

REQUIREMENTS OF THE FOURTH AMENDMENT TO THE UNITED

STATES CONSTITUTION BY “EXAMINING” THE PACKET DATA

SENT FROM THE SILK ROAD SERVER.

Federal Bureau of Investigations Special Agent Christopher Tarbell affirmed in
the Declaration he submitted in the Ulbricht prosecution that he and an unidentified
fellow member of the FBI CY-2 squad in New York City discovered the IP address of the
49 Silk Road server by making entries into the Silk Road login page and then
examining the packets of data that were returned. (Tarbell Declaration at 6-8, Exhibit C
to Mitchell Declaration.) The government asserts that through this process, known as
“packet sniffing,” the agents discovered the second IP address for a Silk Road server.””°
Packet sniffing is a search protected by the Fourth Amendment to the United States
Constitution and constitutes an interception of an electronic communication within the

meaning of the Federal Wiretap Act. The FBI was required to obtain a warrant to obtain

the data.

 

2°As noted supra at 2, 6-7, unidentified agents of laws enforcement, through
unexplained means, discovered an IP address for the server that was powering Silk
Road in February of 2013 — the .4 server. The government has refused to disclose how
it located that IP address. Agent Tarbell asserts that his discovery of the .49 IP was
completely independent of any examination of the contents of the .4 server. (Tarbell
Declaration at 5, n7, Exhibit C to Mitchell Declaration.)

22
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 30 of 49

1. By Obtaining Content Information Through Packet-Sniffing Without a
Warrant the FBI Violated the Electronic Communications Privacy Act and
Conducted a Search that is Protected by the Fourth Amendment
While agent Tarbell’s Declaration is vague on this point, it is clear that his packet

sniffing revealed the contents of the .49 server. Data sent through the Internet is broken
into “packets” — or bits — that consist of header bits and payload bits. (Michel
Declaration at 94.) The header contains the source and destination IP addresses, and
other information that is needed to get the data from Point A to Point B. The payload is
the data to be transported.”' For example, the contents of an email would be the
payload. The IP address of the sending and receiving computers would be part of the
header. (/d. at 94.) A “packet sniffer” or “packet analyzer” is a software program or piece
of hardware that captures, records and analyzes packets as they are being transmitted
between computers or between a computer and a computer server. (/d. at 2, n2.) By
packet sniffing to obtain the contents of the packet information sent from the Silk Road
server, Agent Tarbell violated the Electronic Communications Privacy Act (“ECPA’).
Pursuant to § 2511(1)(a) of the ECPA, part of the Federal Wiretap Act, any
person who “intentionally intercepts, endeavors to intercept, or procures any other
person to intercept or endeavor to intercept, any wire, oral, or electronic communication”
commits a felony. Intercept is defined as “the aural or other acquisitions of the contents
of any wire, electronic, or oral communication through the use of any electronic,

mechanical or other device.” 18 U.S.C. §2510(4). A computer is a device within the

 

21Agent Tarbell affirmed that he and his fellow agent examined the individual
packets of data sent back from the Silk Road website and “noticed” the headers of
some packets reflected non-Tor IP addresses. He does not say what portions of the
packets he examined.

23
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 31 of 49

meaning of the ECPA. United States v. Szymuskiewica, 622 F.3d 701, 707 (7" Cir.
2010)(computer and computer server constitute devices under 18 U.S.C. § 2510(4)).”
The packets sent to and from the Silk Road server constitute electronic
communications, which are defined as “any transfer of signs, signals, writing, images,
sounds, data or intelligence of any nature transmitted in whole or part by a wire, radio,
electromagnetic, photoelectronic or photooptical system that affects interstate or foreign

commerce[.]’2

Thus, by packet sniffing, Agent Tarbell and another member of CY-2
intercepted (used a device to acquire the contents) an electronic communication (a
transfer of data) in violation of the ECPA. See Joffe v. Google, 746 F.3d 920, 923 (9"
Cir. 2013)(affirming District Court’s decision not to dismiss lawsuit brought against
Google under the Wiretap Act based on the company’s packet sniffing of unsecured Wi-
Fi networks).

Agent Tarbell’s actions also constituted a search under the Fourth Amendment.
As detailed supra at 13, a search occurs when a member of law enforcement commits a
common law trespass or violates a subjective expectation of privacy that society

recognizes as reasonable. Kyllo, 533 U.S. at 33. Mr. Clark has demonstrated a

subjective expectation of privacy in the contents of the Silk Road servers for the

 

22 Electronic, mechanical or other devices is defined as any “device or apparatus
which can be used to intercept a wire, oral, or electronic communication[ ]” other than
any telephone or telegraph instrument, equipment or facility or hearing aid. 18 U.S.C.
2510(5).

2 certain types of transmissions, not relevant here, are excluded from the
definition: wire or oral communications, communications through a tone-only pager,
communications from a tracking device and electronic funds transfer information stored
by a financial institution in a communications system used for the electronic storage and
transfer of funds.

24
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 32 of 49

reasons detailed supra at Point One and in his Declaration. His expectation of privacy is
one that society is today prepared to recognize as reasonable.

While few reported decisions discuss the Fourth Amendment implications of
packet sniffing, cases that have analyzed the government's use of similar technology
are instructive. In United States v. Lambis, 197 F.Supp.3d 606 (S.D.N.Y. July 12, 2016),
the defendant argued that law enforcement’s warrantless use of a cell-site simulator to
locate a cellphone inside his apartment violated the Fourth Amendment. As part of its
investigation into an international drug ring, members of the DEA sought and received a
warrant for pen register and cell-site location information (“CSLI”) for a target cell phone.
Through use of the CSLI agents were able to determine only the general area where the
phone was located. To try to obtain more specific information, the DEA used a cell-site
simulator, a device that “locates cell phones by mimicking the service provider's cell
tower (or ‘cell site’) and forcing cell phones to transmit pings to the simulator.” /d. at 609.
The simulator enabled the agents to pinpoint the location of Mr. Lambis’s cell phone.
They knocked on the door to the apartment, obtained consent from Mr. Lambis’s father
and entered the home. Ultimately, the agents secured Mr. Lambis’s consent to search
his room and discovered narcotics, packing material, digital scales and drug
paraphernalia. Mr. Lambis moved to suppress the evidence. Relying on the Supreme
Court's decision in Kylio v. United States, 533 U.S. at 40, this Court found that the
agents had conducted an unreasonable search in violation of the Fourth Amendment.
Lambis, 197 F.Supp.3d at 610.

Kyllo concerned the use of a thermal imaging device. Federal agents suspected

that Kyllo was growing marijuana in his house. Knowing that marijuana growers often

25
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 33 of 49

use high-intensity lamps that emit a significant amount of heat, the agents, sitting in a
vehicle across the street, used a thermal-imaging device to scan the inside of Mr.
Kyllo’s home for hot spots. Without ever entering the house, agents discovered that
certain parts of the structure were unusually warm. Based on the result of the imaging
and other information they had, agents obtained a warrant to search Mr. Kyllo’s home.
In executing the warrant, they discovered more than 100 marijuana plants. Mr. Kyllo’s
motion to suppress was denied, and he entered a conditional plea that permitted him to
appeal the suppression decision. The Ninth Circuit ultimately affirmed, finding that Mr.
Kyllo had no reasonable expectation of privacy because the imaging didn’t expose “any
intimate details of Kyllo’s life, only amorphous hot spots on his home’s exterior.” Ky/lo,
535 U.S. at 27

The Supreme Court disagreed, finding that a search had occurred. Its holding
was grounded in two concerns. First, the Court emphasized that the officer had
“engaged in more than naked-eye surveillance.” /d. at 33. Advances in technology could
not be permitted to “erode the privacy guaranteed by the Fourth Amendment.” /d. at 34.
Second, the intrusion, although not physical, penetrated a home, the area where
Fourth-Amendment protection is at its strongest. /d. at 35. These factors led to the
Supreme Court's conclusion that when “the Government uses a device that is not in
general use, to explore details of the home that would previously have been
unknowable without physical intrusion, the surveillance is a ‘search,’ and it is
presumptively unreasonable without a warrant.” /d. at 40.

This Court applied the same reasoning in Lambis, finding that “the DEA’s use of

the cell-site simulator to locate Lambis’s apartment was an unreasonable search

26
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 34 of 49

because the ‘pings’ from Lambis’s cell phone to the nearest cell-site were not readily
available ‘to anyone who wanted to look’ without the use of a cell-site simulator. Lambis,
197 F.3d at 610. Noting that “if the Government had wished to use a cell-site simulator,
it could have obtained a warrant J,” this Court suppressed the evidence.

In granting suppression in Lambis, this Court rejected the government's
argument that the third-party doctrine developed by the United States Supreme Court in
Smith v. Maryland, 442 U.S. 735, 742-44 (1979), and United States v. Miller, 425 U.S.
435, 441-43 (1976), governed. The Miller-Smith line of cases stand for the proposition
that a person can have no reasonable expectation of privacy in information he
“voluntarily” turns over to third parties.

The Supreme Court first addressed this issue in Miller. The government was
investigating Miller for tax evasion, and, as part of its investigation, subpoenaed his
bank records, including several months of cancelled checks, deposit slips and monthly
account statements. Miller sought to suppress the evidence but declined to assert either
ownership or possession of the documents. The Supreme Court found that Miller's
disavowal of an interest in the records coupled with the fact that the documents were
exposed to bank employees in the ordinary course of business deprived him of any
reasonable expectation of privacy in the material. Miller, 425 U.S. at 433.

The issue arose again three years later in Smith. There the government used a
pen register to obtain records of telephone numbers Mr. Smith had dialed on a landline,
which connected him to a robbery. His motion to suppress was denied, and he was
convicted on a trial by stipulated facts. Mr. Smith appealed the suppression decision to

the Maryland Court of Appeals, which affirmed his conviction. The United States

27
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 35 of 49

Supreme Court granted certiorari and held that the use of the pen register did not
constitute a search. The Court's decision was influenced by a pen register’s limited
capabilities and the supposition that it was unlikely that “people in general entertain[ed]
any actual expectation of privacy in the number they dial.” Smith, 442 U.S. at 742.
However, the ruling rested on the fact that when Smith placed a call, he voluntarily
conveyed the numbers to the phone company (by dialing the numbers). The Court
concluded that by doing so he assumed the risk that the company’s records would be
divulged to the police. /d. at 745.

In Lambis, this Court, noted that the third-party doctrine was not apt. In reality,
cell phone users do not actively submit their information to their service providers. /d. at
615. Referring to Justice Sotomayor’s concurrence in United States v. Jones, 565 U.S.
at 400, this Court questioned whether the third-party even retained its doctrinal support
in “the digital age, in which people reveal a great deal of information about themselves
to third parties in the course of carrying out mundane tasks.” Lambis, 197 F.3d at 614.
Id. at 615. However, this Court found it unnecessary to resolve the question because
Mr. Lambis had not voluntarily turned over his information. The government had taken
it.

Nevertheless, the arguments that can be made for the application of the

third party doctrine to CSLI do not extend to the distinct technology used

by a cell-site simulator, which has an additional layer of involuntariness.

Unlike CSLI, the “pings” picked up by the cell-site simulator are not

transmitted in the normal course of the phone’s operation. Rather, “cell

site simulators actively locate phones by forcing them to repeatedly

transmit their unique identifying electronic serial numbers, and then

calculating the signal strength until the target phone is pinpointed.

Id., quoting States v. Andrews, 227 Md.App. 350, 359, n.4, 134 S.3d 224, 324 (2015).

Other Courts have also held that use of a cell-site simulator constitutes a search. United

28
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 36 of 49

States v. Ellis, 270 F.Supp.3d 1134, 1142 (N.D. Cal. Aug. 20, 2017)(cell phone user had
a reasonable expectation of privacy in his cell phone location in real time).

Two years after this Court’s decision in Lambis, the Supreme Court did conclude
that the third-party doctrine was not applicable to CSLI in Carpenter v. United States, —-
U.S. ---, 138 S.Ct. 2206, 2217 (2018). Carpenter lends further support for the conclusion
that packet sniffing is a search. See infra at 30-32. Agent Tarbell, like the agents in
Lambis, forced the Silk Road server to transmit packet information by repeatedly
making entries in the user login interface, using technology that is not in general use. By
doing so he conducted a search that required a warrant.

2. Packet Sniffing to Obtain an IP Address is a Search Within the Meaning of
the Fourth Amendment to the United States Constitution, Which Requires a
Search Warrant
Even if Agent Tarbell obtained no more information than the Silk Road IP

address through the packet sniffing, a highly unlikely proposition, his actions violated
Mr. Clark’s rights under the Fourth Amendment.

Courts, including the Second Circuit, have historically held that an individual does
not have a reasonable expectation of privacy in an IP address. See e.g., United States
v. Christie, 624 F.3d 558, 574 (3 Cir. 2010); United States v. Forrester, 512 F.3d 500,
510-11 (9"" Cir. 2009). In fact, in Ross Ulbricht’s appeal, the Second Circuit rejected the
argument that the government needed a warrant” to monitor IP addresses associated
with Internet traffic to and from various devices Mr. Ulbricht used. United States v.
Ulbricht, 858 F.3d 71, 97 (2d Cir. 2017). However, the analysis in those cases, including

Ulbricht, was grounded in the third-party doctrine, which the United States Supreme

 

24The government had obtained a Pen/Trap Order authorizing it to obtain the
information.

29
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 37 of 49

Court developed more than forty years ago in Smith v. Maryland, 442 U.S. at 742-44,
and United States v. Miller, 425 U.S. at 441-43. After the Second Circuit decided
Ulbricht, the Supreme Court disavowed this rationale in Carpenter, 138 S.Ct. at 2213.

Timothy Carpenter was implicated in participating in a string of robberies by a
purported co-conspirator. Based on information provided by the cooperator, the
government applied for and received two court orders under the Stored
Communications Act. The first order authorized the government to obtain 152 days of
cell-site location records (“CSLI”).2> The second order covered a seven-day period.”
Based in part on the information they obtained from the orders, the government charged
Mr. Carpenter with Hobbs Act robbery in violation of 18 U.S.C. 1951(a) and with and
carrying a firearm during a crime of violence in violation of 18 U.S.C. §924(c). Mr.
Carpenter moved to suppress the cell-site data, arguing that the government's seizure
required a warrant. The District Court denied suppression. Mr. Carpenter was convicted
at trial of all but one of the firearms counts. On appeal he again asserted that the
government's use of an order to obtain his CSLI information violated the Fourth
Amendment. The Sixth Circuit affirmed on the basis of the third-party doctrine: Because
Mr. Carpenter “shared” the information with his wireless carriers, the records the
companies generated were not protected by the Fourth Amendment. The United States
Supreme Court granted certiorari and reversed.

Justice Roberts, writing for the majority, characterized the question before it as
“how to apply the Fourth Amendment to a new phenomenon: the ability to chronicle a

person’s past movements through the records of a cell phone signal.” Carpenter, 138

 

*°The service provider produced records for 127 days.
6The service provider produced records for two days.

30
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 38 of 49

S.Ct. at 2216. The Court acknowledged that resolution of this issue “implicate[d] the
third-party principles of Smith and Miller.” Id. A user of a cellphone no less than a user
of a landline or a customer of a bank could be said to have revealed to a third-party (his
wireless carrier) the information the government sought to gather without using a
warrant (his physical location). The Court nevertheless found the third-party doctrine
inapplicable. “After all, when Smith was decided in 1979, few could have imagined a
society in which a phone goes wherever its owner goes, conveying to the wireless
carrier not just dialed digits, but a detailed and comprehensive record of a person's
movement.” /d. at 2217. Given the advances in technology, the Court concluded that a
holding finding that the government's acquisition of CSLI constituted a search was more
consistent with the body of case law that had developed since Smith and Miller.
Carpenter, 138 S.Ct. at 2219 (finding that rules a Court applies with respect to the
Fourth Amendment must take into account sophisticated systems that are already in
use or development). Those post-Smith cases included Riley v. California, 573 U.S. ---,
134 S.Ct. 2473, 2485 (2014), in which the Court held that the police must obtain a
warrant to search for digital data in an individual’s cellphone; United States v. Jones,
565 U.S. 400 (2012), in which five Justices concluded that privacy concerns would be
raised by GPS tracking, and Kyllo v. United States, 533 U.S. at 35, in which the Court
found that the use of a thermal imager to detect heat radiating from the side of the
defendant's home was a search. Each decision was predicated on the Court's
conclusion that any rule it adopted to cover Fourth Amendment challenges to new

technology had to be crafted to “’assure[ ] preservation of that degree of privacy against

31
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 39 of 49

government that existed when the Fourth Amendment was adopted.’ Kyilo v. United
States, 533 U.S. 26, 34 (2001).” Carpenter, 138 S.Ct at 2214.

In light of Carpenter, the Second Circuit's conclusion in Ulbricht that an individual
does not have a reasonable expectation of privacy in his IP address has lost its
conceptual underpinning. While the Second Circuit felt bound by Smith and Maryland
and their progeny to find that Mr. Ulbricht did not have a reasonable expectation of
privacy in the IP address of the Silk Road server, Carpenter has demonstrated that
those cases do not control resolution of this issue. A user of the Internet, like the user of
a cellphone, does not “voluntarily” turn over his IP address. Accessing the Internet
through a computer is just as a ubiquitous part of life as using a cellphone.

The conclusion that Mr. Clark had a reasonable expectation of privacy in his IP
address is further supported by the Pen Register Trap and Trace Act (“Pen Register
Act’) - 18 U.S.C. §3121 et seq. Under the Act, “[nJo person may install or use a pen
register or trap and trace device without first obtaining a court order under section 3132
of this title[.]” 18 U.S.C. 3121(a). A pen register is defined as a “device or process” that
“records or decodes” or “captures” the “dialing, routing, addressing, or signal information
associated with electronic communications.” 18 U.S.C. §3127(3). Packet sniffing
indisputably is a device or process that records, decodes or captures routing or

addressing information associated with electronic communications. 27 Indeed, the

 

27In United States v. Contreras, 905 F.3d 853, 857 (5" Cir. 2018), and United
States v. Hood, 920 F.3d 87 (1° Cir. 2019), the Fifth and First Circuit Courts of Appeals
found that Carpenter left unchanged pre-existing Circuit precedent that had held a
defendant has no cognizable expectation of privacy in his IP address. It is respectfully
submitted that Contreras and Hood, which are not binding precedent on this Court, were
wrongly decided.

32
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 40 of 49

government in the Ulbricht prosecution sought several Pen-Trap Orders to obtain
information from devices associated with Mr. Ulbricht.

While the Pen Register Act requires the government to obtain an order only, and
Mr. Clark asserts that a warrant is required to use a packet sniffer, the Pen Register Act
is an indication that society is prepared to recognize as reasonable an individual's
expectation of privacy in this type of electronic data.

The government violated the Fourth Amendment by failing to obtain a warrant to
engage in packet sniffing.

POINT THREE

THE COURT SHOULD COMPEL THE GOVERNMENT TO PROVIDE
ADDITIONAL DISCOVERY

Mr. Clark seeks additional discovery pursuant to Rule 16(E)(i) of the Federal
Rules of Criminal Procedure and the Fifth Amendment to the United States Constitution.
The information sought relates to the manner in which Agent Tarbell and another
member of the CY-2 squad located the Silk Road IP address in “early June” of 2013:

* The name of the software that FBI Special Agent Christopher Tarbell and
another member of the Cybercrime Squad (“CY-2”) of the New York Field
Office of the FBI used to capture packet data sent from the Silk Road
server;

¢ The list of “miscellaneous entries” Agent Tarbell asserts that he or any
other member of CY-2 purportedly entered in the username, password
and CAPTCHA of the Silk Road login page as part of their attempts in
“early June 2013” to locate the Internet Protocol (“IP) address of the Silk
Road website;

¢ All logs or reports that document efforts Agent Tarbell and another
member of CY-2 purportedly made in early June of 2013 as part of their
efforts to locate the Internet Protocol (“IP) address of the Silk Road
website;

33
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 41 of 49

* All logs of server-error messages Agent Tarbell and another member of
CY-2 purportedly received in early June of 2013 in response to entering
invalid data into the Silk Road user login page;

¢ All valid login credentials Special Agent Tarbell and another member of
CY-2 purportedly used as part of their efforts in early June of 2013 to
locate the IP address of the Silk Road website;

¢ All invalid login credentials (user names, passwords and CAPTCHA
entries) Special Agent Tarbell and another member of CY-2 purportedly
used as part of their efforts in early June of 2013 to locate the IP address
of the Silk Road website;

¢ All packet logs recorded during the course of the Silk Road investigation,
including packet logs that showed packet headers containing the IP
address of the Silk Road server (193.107.86.49) as of early June of 2013;

* The types of devices Agent Tarbell or other members of CY-2 used in
early June of 2013 to obtain the Silk Road IP address;

* All reports, notes, photographs or log files that document the hardware
configuration of the Silk Road servers, the Ulbricht laptop and any devices
seized from Roger Clark as they existed at the time the images turned
over by the government to the defense on July 16, 2018, were made;

* The order of the hard drives in any Redundant Array of Independent Disks
(RAID) configuration and any data pertaining to the Basic Input/Output
System (BIOS) of the server and other devices images of which were
turned over by the government to the defense on July 16, 2018;

* The dates, times and location of the forensic examinations of the Silk
Road server;

° Information about how law enforcement obtained the IP address of the
initial Silk Road server — 193.107.84.4.

As required by Local Criminal Rule 16.1,”8 co-counsel for Mr. Clark, Jacob

Mitchell, sent the government a letter on October 9, 2019, requesting most of the

 

28L ocal Criminal Rule 16.1 provides as follows: No motion addressed to a bill of
particulars or any discovery matter shall be heard unless counsel for the moving party
files in or simultaneously with the moving papers an affidavit certifying that counsel has
conferred with counsel for the opposing party in an effort in good faith to resolve by

34
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 42 of 49

information we now ask the Court to compel the government to disclose. (Mitchell
Declaration at 919.) On October 17, Mr. Mitchell supplemented his October 9 letter by
asking the government provide two additional items. (/d.) The government responded by
email dated October 23, 2019, and declined to provide any of the material requested.
(/d. at J20.) The government should be required to provide the information.

These items are material for the preparation of the defense. The bulk of what is
sought will help defense expert Joshua Michel reach a definitive conclusion on the
validity of Agent Tarbell’s claims. Based on what he has already reviewed Mr. Michel
can state his opinion that it would have been implausible for Agent Tarbell to access the
.49 server in the manner he claimed. (Michel Declaration at 920.) However, the
additional information could enable Mr. Michel to make the servers operational and to
repeat the steps Agent Tarbell claimed he took and thereby reach a definitive
conclusion about whether Agent Tarbell’s Declaration is accurate. The other discovery
requests — for the dates, times and locations of the forensic examinations of the Silk
Road server and for information on how members of law enforcement discovered the
initial Silk Road server (.4) — are also aimed at determining whether Agent Tarbell did or
did not tell the truth in his Declaration.

There already is sufficient reason to doubt Agent Tarbell’s explanation to justify
ordering the government to disclose the requested material. As described in detail
throughout this Memorandum, Agent Tarbell provided an extremely vague description of
the steps he and his fellow agent supposedly took to uncover Silk Road. Additionally,

his explanation raises suspicion. Agent Tarbell is (or was at the time he conduct his

 

agreement the issues raised by the motion without the intervention of the Court and has
been unable to reach agreement.

35
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 43 of 49

analysis) certified as a Forensic Computer Examiner by both the FBI and the
International Association of Computer Investigative Specialist (“IACIS”) (Tarbell
Declaration at 73). Yet, he claims to have kept no records of his activities. His failure to
document what he did — he doesn’t even know the date he conducted his tests —
contravenes the most rudimentary standards of computer forensic analysis and of
common sense.

The organization that certified Agent Tarbell as a computer forensic examiner,
the IACIS, emphasizes the importance of properly documenting findings. Indeed, some
of the “core competencies” individuals must master to be certified by IACIS certification
including the following:

a. Knowledge of search and seizure, legal process, and rules of evidence as
applicable to computer forensics, laws, and procedures.

b. Ability to explain on-scene actions taken for the preservation of digital evidence.

c. Knowledge of proper computer search and seizure methodologies to include
photographic and scene sketch procedures and documentation.

d. Ability to establish, maintain and document a forensically sound examination
environment.

(http:/Awww.iacis.com/core competency).

Digital Forensic Examiner Joshua Michel in his Declaration notes the oddity of a
forensic computer analyst keeping no records of an examination of a device. Mr. Michel
states that “best practices and standards” for analysis of digital information and for
reporting the conclusions of that analysis require an examiner to “document actions and
procedures” he undertook. (Michel Declaration at 935-37.) This only makes sense. As
Mr. Michel states, recording information aids in the analysis. Additionally, records that

document the steps of a digital examination (like all records) also serve as memory

36
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 44 of 49

aids. In this case, for example, Agent Tarbell, relying only on his memory, can recall
only a very approximate date for when he purportedly conducted his analysis: early
June of 2016.

Agent Tarbell's failure to keep records also is at odds with FBI procedure. During
the Ulbricht trial, the FB! Special Agent who conducted the initial analysis of Mr.
Ulbricht’s laptop, Thomas Kiernan, discussed in detail his documentation of his actions:

[AUSA]: Now, what, if anything, did you do to document what you were

doing while you were performing what you were calling the triage of the

laptop?

KIERNAN: Sure. | was taking pictures of what | was doing with a
BlackBerry, my BlackBerry FBl-issued phone.

(United States v. Ulbricht, 14-cr-68 (KFB), excerpt from trial transcript at 859, Exhibit K
to Mitchell Declaration.) Agent Kiernan testified that he “didn’t do anything at all” before
he took the photograph. (/d. at 860.) The government introduced at Mr. Ulbricht’s trial
more than a dozen photographs Agent Kiernan took that documented the steps he took
in his analysis of the laptop. When Agent Kiernan conducted a more complete analysis
of a forensic image of the computer at a later date, he again took photographs to record
what he did. (/d. at 878.)

Another aspect of the government's explanation for the discovery of the .49

Server 1S trOUDIir gia

Cees
Mim he United States Attorney’s Office refused in the Ulbricht prosecution to

37
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 45 of 49

provide any information about how this server was located and has declined to do so in
this prosecution, while disavowing any intention to rely on information obtained from this
server. This raises a question about whether that server was located through lawful
means. If it was not, that could give rise to a motion to dismiss the indictment on the
grounds of outrageous government conduct. Admittedly, to demonstrate outrageous
government conduct that would violate the Due Process Clause of the Fifth Amendment
and thereby justify dismissing an indictment, a defendant bears a heavy burden. Courts
have generally required a showing that government conduct — by “government” the
defense is referring to members of law enforcement, not the United States Attorney's
Office — was “so outrageous that common notions of fairness and decency would be
offended were judicial processes invoked to obtain a conviction.” United States v.
Schmidt, 105 F.3d 82, 91 (2d Cir. 1997). The challenged conduct must shock the
conscience.

There is a reasonable inference to be drawn in these circumstances that some
agency of the government obtained the IP address of the initial Silk Road server (.4
server) by illegal means and then lied to the Justice Department about its actions. That
version of events was then incorporated by the United States Attorney’s Office in filings
it made in the Ulbricht prosecution. Certainly, deliberately lying to the Court is
outrageous government conduct.

While Agent Tarbell claimed in his Declaration that his discovery of the .49 IP
address was completely independent of any examination of the contents of the 4
server, in these highly unusual circumstances, Mr. Clark should not be required to rely

on that assertion. See United States v. Cuervelo, 949 F.2d 559, 568 (2d Cir.

38
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 46 of 49

1991)(finding that District Court erred in not holding a hearing on defendant's claims
that undercover DEA agent's initiation of a sexual relationship with her constituted
outrageous government conduct that violated her right to due process and warranted
dismissal of the indictment. This Court should order the government to provide the

requested information.

POINT FOUR

EVIDENCE THAT WAS SEIZED FROM MR. CLARK BY MEMBERS OF

THE THAI ROYAL POLICE IS THE FRUIT OF TORTURE AND SHOULD

BE SUPPRESSED

Mr. Clark was subjected to torture by member of the Royal Thai Police when they
arrested him. Officers came to Mr. Clark’s residence on December 3, 2015. They enter
his home, restrained him and demanded that he sign a form giving them permission to
seize items. (Clark Declaration at 921-22.) When he refused to do so, they beat him
with sticks. (Id. at 723.) He continued to refuse. They continued to beat him. Finally,
fearing for his safety, Mr. Clark signed the form, which written in Thai, and wrote in near
his signature, “not read or understood, signed under duress.” (/d.) The officers then
seized the following items that belonged to Mr. Clark, which were ultimately turned over
to members of law enforcement in the United States:

¢ The contents of a silver and black Acer Aspire laptop seized from Roger
Clark’s residence on or about December 3, 2015, (serial number
NXM2RST013223110F 1200);

e The contents of a silver MacBook Pro laptop seized from Roger Clark’s
residence on or about December 3, 2015, (serial number
CO2HNOWNDV7P);

¢ The contents of a black Hewlett Packard Presario CQ60 with USB dongle

inserted seized from Roger Clark’s residence on or about December 3,
2015, (serial number 2CE843138V);

39
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 47 of 49

¢« The contents of a Seagate Barracuda LP hard drive seized on or about
December 3, 2015, from Roger Clark’s residence (Serial number
5YD265A1);

¢ The contents of a black and blue Transcend thumb drive (8 GB) seized
on or about December 3, 2015, from Roger Clark’s residence;

¢ The contents of two Micro Center USB flash drives (32 GB) seized on or
about December 3, 2015, from Roger Clark’s residence;

* The contents of a dark grey Olympus fe camera seized on or about
December 3, 2015, from Roger Clark’s residence (serial Number
J7120910);

Admission of evidence obtained in this manner would violate the Due Process Clause of
the Fifth Amendment.

While suppression generally is not required when the evidence a defendant
moves to exclude was obtained by members of foreign law enforcement agencies;
United States v. Getto, 729 F.3d 221, 227 (2d Cir. 2011); an exception to that rule is
applicable in this case. If the evidence was obtained under circumstances that are so
extreme that they “shock the judicial conscience”, suppression is warranted. United
States v. Maturo, 982 F.3d 57, 60-61 (2d Cir. 1992). Courts have more often found that
contested conduct did not shock the judicial conscious. However, the Second Circuit
has indicated that “torture or terror” of a suspect would meet this standard.So would
“rubbing pepper in the eyes or other shocking conduct.” Getto, 729 F.3d at 229 (internal
quotation marks and citations omitted).

The case law that has developed in the related context of a defendant seeking to
suppress a coerced statement is instructive. One of the justifications for excluding
confessions that were induced by physical or psychological compulsion is the concern

that a statement obtained through those might not be true. However, “the constitutional

40
Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 48 of 49

principle of excluding confessions that are not voluntary does not rest on this
consideration.” Rogers v. Richmond, 365 U.S. 540, 541 (1961). Confessions that are
obtained through physical or even psychological coercion are suppressed because
admitting the evidence “would run contrary to fundamental principles of liberty and
justice which lie at the base of our civil and political institutions.” United States v.
Ahmed, 94 F.Supp.3d 394, 436 (E.D.N.Y. 2015)(internal quotations mark and citations
omitted). The statement is inadmissible “because due process is violated when “a
defendant had been subjected to pressures to which, under our accusatorial system, an
accused should not be subjected [.]” Rogers, 365 U.S. at 541.

Essentially, the “shocks the judicial conscience standard is meant to protect
against conduct that violates fundamental international norms of decency.” Getto, 729
F.3d at 229. Beating someone with sticks — repeatedly — certainly meets this standard.

The physical evidence seized from Mr. Clark must be suppressed.

CONCLUSION
For all the reasons stated herein and in the accompanying Notice of Motion and
Declarations, the Court should suppression the evidence obtained directly and indirectly
as a result of the search of the Silk Road servers that were discovered in Iceland,
suppress the physical evidence that was seized from Mr. Clark at his home in Thailand

and order the government to provide additional discovery.

Respectfully submitted,

Is/
Stephanie M. Carvlin

41
cc:

Case 1:15-cr-O0866-WHP Document 36 Filed 10/31/19 Page 49 of 49

Assistant United States Attorneys:
Michael Neff

Vladislav Vainberg

Eun Young Choi (VIA ECF)

42
